Case 1:19-cr-O0606-SHS Document 67 Filed 11/23/20 Page 1 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
Vv.

DELOWAR HOSSAIN, 19-CR-606 (SHS)

Defendant. OPINION & ORDER

 

 

SIDNEY H. STEIN, U.S. District Judge.

Defendant Delowar Hossain moves to compel notice and discovery of “ail
surreptitious government surveillance that caused his electronic and telephonic
communications with others to be recorded, monitored, or otherwise surveilled, and
that revealed information about his financial transactions, online activities, and
personal contacts, domestic and overseas.” (Def.’s Mot. to Compel at 1, ECF No. 44.) For
the reasons set forth below, the Court denies Hossain’s motion to compel certain
disclosures and for an ex parte conference pursuant to CIPA section 2, and request for
an. expedited section 3500 disclosure schedule.

I, BACKGROUND

In this action, the government alleges that Delowar Hossain attempted to provide
material support and resources for terrorism in violation of 18 U.S.C. § 2339(A), by
attempting to travel overseas to join the Taliban, and attempting to make a contribution
of funds, goods, and services to the Taliban in violation of 50 U.S.C. § 1705(a) and 31
CLF.R. §§ 595.201, 595.204, 595.205, and 594.310. (Superseding Indictment {[ 1-2, ECF No.
55.) After determining that this case involves classified information, the government
sought a protective order from this Court pursuant to section 4 of the Classified
Information Procedures Act (“CIPA”). (Gov’t’s Letter dated June 5, 2020, ECF No. 25.)
On June 19, 2020, after considering the government’s submission in camera and ex parte,
the Court granted the protective order. (Order, ECF No. 26.)

Hossain subsequently filed a motion to compel, requesting that the government
provide “any outstanding written or recorded communications attributable to Hossain
in the government’s attorneys’ possession, custody, or control, or that the attorneys
could know to exist through due diligence.” (Def.’s Mot. to Compel at 1-2, ECF No. 44.)
Hossain. also contends that he has a “statutory and constitutional right to notice and
discovery” of the classified surveillance techniques the government used to monitor his
communications with others and urges the Court to compel the government to disclose

 
Case 1:19-cr-O0606-SHS Document 67 Filed 11/23/20 Page 2 of 10

“all surreptitious electronic surveillance it conducted of Hossain’s third-party
communications.” (Def.’s Mot. to Compel at 2-3, ECF No. 44.) He seeks to identify all
types of surveillance investigators used to develop evidence in this case in order to
“examine ... whether any of the government's evidence is derived from unlawful
surveillance.” (Id. at 16.) In the alternative, he requests the Court to hold an ex parte
conference with the defense pursuant to CIPA section 2 to allow the defense to argue
for reconsideration of the Court's June 19 protective order. (/d. at 3-4.) The government,
in turn, contends that it has no duty to disclose the information Hossain seeks. See

Gov’ t’s Mem. in Opp’n, ECF No. 45.

IL. DISCUSSION

A. Legal Standard

The government has a robust and well-established duty to disclose certain types of
information to criminal defendants. Under Brady v. Maryland and its progeny, the
government has a duty to disclose favorable evidence where “the evidence is material
either to guilt or to punishment, irrespective of the good faith or bad faith of the
prosecution.” 373 U.S. 83, 87 (1963). Evidence is material “if there is a reasonable
probability that, had the evidence been disclosed to the defense, the result of the
proceeding would have been different.” United States v. Bagley, 473 U.S. 667, 682 (1985);
see Strickler v. Greene, 527 U.S, 263, 281-82 (1999) (“The evidence at issue must be
favorable to the accused, either because it is exculpatory, or because it is impeaching;
that evidence must have been suppressed by the State... and prejudice must have
ensued.”). The government's duty under Brady “covers not only exculpatory material,
but also information that could be used to impeach a key government witness.” United
States v. Coppa, 267 F.3d 132, 135 (2d Cir, 2001) (citing Giglio v. United States, 405 U.S. 150,
154 (1972)).

The government's duty to disclose information under Rule 16 of the Federal Rules
of Criminal Procedure extends to a broader range of information than that required by
Brady. For instance, under Rule 16, “[uJpon a defendant's request, the government must
disclose to the defendant... any relevant written or recorded statement by the
defendant” as long as “the statement is within the government's possession, custody, or
control; and the attorney for the government knows—or through due diligence could
know — that the statement exists.” Fed. R. Crim. P. 16(a)(1)(B). Similarly, the
government “must permit the defendant to inspect and to copy or photograph”
documents or data, among other objects, “if the item is within the government's
possession, custody, or control” and the document or data is 1) “material to preparing
the defense,” 2) “the government intends to use the item in its case-in-chief at trial,” or
3) “the item is obtained from or belongs to the defendant.” Fed. R. Crim. P. 16{a)(1)(E).

 
Case 1:19-cr-O0606-SHS Document 67 Filed 11/23/20 Page 3 of 10

However, CIPA, which was “designed to establish procedures to harmonize a
defendant's right to obtain and present exculpatory material upon his trial and the
government's right to protect classified material in the national interest,” limits a
defendant's entitlement to discovery under Rule 16 in cases involving classified
information. United States v. Mostafa, 992 F. Supp. 2d 335, 337 (S.D.N.Y. 2014) (quoting
United States v. Pappas, 94 F.3d 795, 799 (2d Cir. 1996)). CIPA “presupposes a
governmental privilege against disclosing classified information” —the “state-secrets
privilege” —which authorizes the government to withhold classified information vital to
national security unless “the evidence at issue is material to the defense.” United States
v. Aref, 533 F.3d 72, 78-79 (2d Cir. 2008) (emphasis omitted); see also United States v. Abu-
Jihaad, 630 F.3d 102, 140 (2d Cir. 2010). Under CIPA’s procedures, “t]he court ... may
authorize the United States to delete specified items of classified information from
documents to be made available to the defendant through discovery under the Federal
Rules of Criminal Procedure” upon submission of a “written statement to be inspected
by the court alone.” 18 U.S.C. app. 3 § 4. CIPA therefore “clarifies district courts’ power
under Federal Rule of Criminal Procedure 16(d)(1) to issue protective orders denying or
restricting discovery for good cause... includ[ing] . . . information vital to the national
security.” Aref, 533 F.3d at 78.

In determining whether the government's state-secrets privilege “must give way”
to a defendant's right to prepare his defense in a CIPA case, courts in this district apply
the standard first enumerated in Roviaro v. United States, 353 U.S. 53, 61 (1957). In
Roviaro, the U.S. Supreme Court held that the government's right to withhold an
informant’s identity requires “balancing the public interest in protecting the flow of
information against the individual's right to prepare his defense.” Id. at 62. The US.
Court of Appeals for the Second Circuit has determined that in CIPA cases the district
court should first determine whether the information at issue is discoverable, and if it is,
the court should next determine whether “there is a reasonable danger that compulsion
of the evidence will expose . .. matters which, in the interest of national security, should
not be divulged” and whether “the privilege is lodged by the head of the department
which has control over the matter, after actual personal consideration by that officer.”
Abu-Jihaad, 630 F.3d at 141 (quoting Aref, 533 F.3d at 80), Finally, the court should
determine “whether the information is helpful or material to the defense, i.e., useful to
counter the government's case or to bolster a defense.” Id. (quoting United States v.
Stewart, 590 F.3d 93, 131 (2d Cir. 2009)), “Only when information is relevant or helpful
to the defense must the Court then take the third step of balancing the ‘public interest in
protecting the flow of information against the individual's right to prepare his
defense.” Mostafa, 992 ¥. Supp. 2d at 338 (quoting Roviaro, 353 U.S. at 62).

 
Case 1:19-cr-O0606-SHS Document 67 Filed 11/23/20 Page 4 of 10

B. Request for Disclosure of CIPA-protected Information

First, the Court rejects Hossain’s challenge to the Court's ex parte consideration of
the government's CIPA section 4 application. (Def.’s Mot. to Compel at 3, ECF No. 44.)
That contention is baseless. CIPA explicitly authorizes courts to allow the government
to “delete specified items of classified information from documents to be made
available to the defendant through discovery under the Federal Rules of Criminal
Procedure” upon submission of a “written statement to be inspected by the court
alone.” 18 U.S.C. app. 3 § 4. As the Second Circuit has noted, allowing “an adversary
hearing with defense knowledge would defeat the very purpose” of CIPA. Aref, 630
F.3d at 81. As such, the Second Circuit has held that “[bJoth CIPA section 4 and Rule
16(d)(1) authorize ex parte submissions.” Id.

The Court also rejects Hossain’s challenge to the Court's June 19 protective order.
(Def.’s Mot. to Compel at 3, ECF No. 44.) On June 19, 2020, after considering the
government's submission in camera, the Court first determined that the information the
government sought to protect was classified. (Order at 1, ECF No. 26.) The Court then
applied the three-part Roviaro test to determine whether Hossain was nevertheless
entitled to disclosure of this classified information to assist him in preparing his
defense. As explained in the Order, the Court found that 1) disclosure of the classified
information described in the government's submission could reasonably be expected to
cause serious damage to the national security, that 2) the head of the department which
has control of the classified information described in the government's submission, after
actual personal consideration, had lodged the state secrets privilege with respect to that
classified information, and 3) that the classified information described in the
government's submission was not discoverable under either Brady and its progeny or
Rule 16, nor helpful to the defense under United States v. Aref. (Order at 1-2, ECP No.
26.) The information described in the government's submission is therefore not
discoverable in this case, and the Court denies Hossain’s motion to compel as to the
information covered by the Court's June 19 protective order. To the extent that, as
Hossain alleges in his reply submission, the government has not produced any
discoverable information pursuant to Rule 16(a)(1)(B)(i) that remains outside the scope
of the Court's June 19 protective order, the Court directs the government to do so. See
Def.’s Reply at 2, ECF No. 53.

The Court further rejects Hossain’s request for an ex parte hearing under CIPA
section 2. Courts in this district regularly employ ex parte conferences in the CIPA
context to offer defendants an opportunity to “apprise [the Court], ex parte, of their
theory of the case.” See Linited States v. Chi Ping Ho, No. 17-CR-779, 2018 WL 6082514, at
*3 (S.D.N.Y. Nov. 21, 2018) (citation omitted). However, Hossain was aware that the
government had moved for a protective order under CIPA and failed to raise a
contemporaneous challenge to that motion. See Gov’t’s Letter dated June 5, 2020, ECF

 
Case 1:19-cr-O0606-SHS Document 67 Filed 11/23/20 Page 5 of 10

No. 25. The Court therefore declines to re-review its June 19 protective order. See United
States v. Thomas, 201 F. Supp. 3d 643, 648 (E.D. Pa. 2016).

C. Request for Disclosure of Surveillance Techniques Employed in this Action

Hossain also argues more broadly that he is entitled to disclosure of each type of
surveillance technique the government used to monitor his third-party
communications. (Def.’s Mot. to Compel at 1, ECF No. 44.) As other courts to consider
similar motions have concluded, there is no support for Hossain’s contention that he
holds a “broad right to notice of, and information about, each surveillance technique
used by the Government.” United States v. Mohammad, 339 F. Supp. 3d 724, 754 (N.D.
Ohio 2018) (denying defendants’ motion for notice of each surveillance technique used
by the government against them); see also, e.g., Thomas, 201 F. Supp. 3d at 646-47 (citing
cases denying motions to compel). The Court thus rejects Hossain’s contention that he
holds an unqualified right to disclosure of all government surveillance techniques used
to investigate him.

Hossain also fails to show that the government is required to produce information
concerning its surveillance techniques under either Brady and its progeny or under the
Federal Rules of Criminal Procedure. Although the government must provide
information related to surveillance techniques if that information is material and
exculpatory under Brady, the government has consistently represented that it is in
compliance with its Brady obligations in this case. (Gov’t’s Mem. in Opp’n at 1, 14, ECF
No. 45.) The government's affirmative representation that “it is aware of its obligations
under Brady and its progeny and will provide such information to the defense as soon
as it learns of its existence” is generally “sufficient to satisfy the [g]overnment’s Brady
obligations.” Linited States v. Morales, 280 F. Supp. 2d 262, 275 (S.D.N.Y. 2003). The Court
therefore declines to require disclosure of all surveillance techniques used against
Hossain in this case on Brady grounds. See United States v. Wedd, No. 15-CR-616, 2016
WL 1055737, at *5 (S.D.N.Y. Mar. 10, 2016) (denying defendant's request for disclosure
of Brady materials where the court found “no basis to believe that the Government has
failed to meet its Brady obligations or will not continue to meet them”).

The Court also disagrees with Hossain’s one-sentence contention that “Federal
Rules of Criminal Procedure 12(b)(3)(C), 16(a)(1)(B)), and 16(a)(1)(E)G) also support
[his] request for notice and discovery.” (Def.’s Mot. at 19, ECF No. 44.) Rule 12(b)(3)(C)
merely requires motions for suppression of evidence to be made before trial “if the basis
for the motion is then reasonably available and the motion can be determined without a
trial on the merits.” Fed. R. Crim. P. 12(b)(3)(C). Rule 16(a)(1)(B)(i), in turn, requires the
government to disclose “any relevant written or recorded statement by the defendant”
under certain circumstances. Fed. R. Crim. P. 16(a)(1)(B)(i). This language is limited to

 
Case 1:19-cr-O0606-SHS Document 67 Filed 11/23/20 Page 6 of 10

the statements themselves and does not support a request for broad disclosure of
surveillance techniques used by the government.

Under Rule 16(a)(1)(F), “the [g]overnment generally must provide an item to the
defendant ‘if the item is within the government's possession, custody, or control and: (i)
the item is material to preparing the defense; (ii) the government intends to use the item
in its case-in-chief at trial; or (iii) the item was obtained from or belongs to the
defendant.’” United States v. Weigand, No. 20-CR-188, 2020 WL 5105481, at *11 (S.D.N.Y.
Aug. 31, 2020). Regardless of whether a list of surveillance techniques counts as an
“item” for purposes of Rule 16(a)(1)(E), Hossain has failed to show that a list of
surveillance techniques meets any of these requirements. A list of surveillance
techniques used by the government is not something that was “obtained from” or
“belongs to” Hossain within the meaning of Rule 16(a)(1)(E)Gii). And the government
states that “[nJone of the evidence on which [it] intends to rely ... is derived from any
classified source.” (Gov't’s Mem. in Opp’n at 14, ECF No, 45.) The government
therefore does not intend to use evidence gained from classified surveillance techniques
in its case-in-chief at trial, as specified by Rule 16(a)(1)(E)(ii).

Nor has Hossain shown that a list of surveillance techniques is “material to
preparing the defense” within the meaning of Rule 16(a)(1)(E)(). Evidence is material
for purposes of Rule 16(a)(1)(E)@) where it “could be used to counter the government's
case or to bolster a defense .. . or enable the defendant significantly to alter the
quantum of proof in his favor.” United States v. Urena, 989 F. Supp. 2d 253, 261 (S.D.N.Y.
2013) (internal quotations and citations omitted). However, “[t]he defendant must make
a prima facie showing of materiality and must offer more than the conclusory allegation
that the requested evidence is material.” Weigand, 2020 WL. 5105481, at “11 (quoting
Urena, 989 F. Supp. 2d at 261). Having failed to offer any explanation of how Rule
16(a)(1)(E)(i) supports his right to broad discovery of the surveillance techniques used
by the government beyond his one-sentence assertion that it does, Hossain has failed to
make a prima facie showing that evidence of every surveillance technique used against
him is material and discoverable under Rule 16{a)(1)(E)(@).

However, Hossain correctly notes that the government is required to disclose the
surveillance techniques used to investigate a defendant under certain circumstances.
For instance, if the government obtains information obtained or derived from a FISA
order, it must provide notice to the “aggrieved person” when it intends to use that
information in a “trial, hearing, or other proceeding in or before any court.” 50 U.S.C.

§ 1806(c). But in this case, the government has repeatedly affirmed that “no FISA-
obtained or FISA-derived information will be used against the defendant at trial or any
other hearing in the case.” (Gov.’s Mem. in Opp’n at 19, ECF No. 45.) Thus, the FISA
provisions requiring notice are not at issue here.

 
Case 1:19-cr-O0606-SHS Document 67 Filed 11/23/20 Page 7 of 10

The government must also provide information related to unlawfully obtained
evidence under 18 U.S.C. § 3504. 18 U.S.C. § 3504 provides that a defendant is entitled to
challenge a source of evidence as “inadmissible because it is the primary product of an
unlawful act or because it was obtained by the exploitation of an unlawful act.” 18
U.S.C. § 3504. In this case, as noted above, the government avers that “[n]Jone of the
evidence on which the Government intends to rely ... is derived from any classified
source.” (Gov’t’s Mem. in Opp’n at 14, ECF No. 45.) The “bulk” of the evidence it
intends to introduce at trial concerns the defendant's in-person conversations with
government informants. (Id. at 19.) Hossain does not contend that this evidence was
unlawfully obtained. Should the government seek to introduce other evidence against
Hossain that Hossain believes was unlawfully obtained, Hossain may contest the
admissibility of such evidence at the time the government seeks to introduce it. See
Thomas, 201 F. Supp. 3d at 648 (finding the defendant's speculation that she “could have
been subject to illegal surveillance without directly accusing the Government of having
done so” was “insufficient to trigger the Government's response requirement” under 18
U.S.C. § 3504); see also United States v. Saipov, 2019 WL 5558214, at *5 (S.D.N.Y. Oct. 29,
2019) (denying defendant’s motion to compel where the court found the government
had established that “none of the evidence it intends to introduce ... was derived from
the surveillance at issue”).

D. Request for Expedited 3500 Disclosure Schedule

Finally, Hossain requests “an expedited 3500 disclosure schedule.” (Def.’s Mot. to
Compel at 2 n.1, ECF No. 44.) 18 U.S.C. § 3500, the Jencks Act, “permits disclosure of
witness statements and reports in a criminal case.” United States v. Shyne, 617 F.3d 103,
106 (2d Cir. 2010). After a witness for the government “has testified on direct
examination, the court shall, on motion of the defendant, order the United States to
produce any statement . . . of the witness in the possession of the United States which
relates to the subject matter as to which the witness has testified.” 18 U.S.C. § 3500(b).
Although courts “lack[{] power to compel pretrial production of Jencks Act material,”
Weigand, 2020 WL 5105481, at “16; United States 0. Morgan, 690 F. Supp. 2d 274, 285-86
(S.D.N.Y. 2010), the government “has an obligation to disclose Jencks Act material to
defendants sufficiently early to permit them to adequately prepare a defense.” Weigand,
2020 WL 5105481, at *16. The government has undertaken to complete its Jencks Act
disclosures two weeks before the beginning of trial, Gov’t’s Mem. in Opp’n at 23, ECF
No. 45, and the Court sees no reason to require production before that time.

 
Case 1:19-cr-O0606-SHS Document 67 Filed 11/23/20 Page 8 of 10

E. The Government's Disclosure Failures

However, all is not as simple as it appears. Throughout this litigation the
government has consistently represented that it “recognizes and is in compliance with
its obligations under Rule 16 and Brady... and it will remain in compliance with those
obligations throughout this prosecution.” (Gov’t’s Mem. in Opp’n at 14, ECF No. 45.)
Indeed, it has also notified the Court that it “[stood] ready to proceed to trial in this
case.” (Gov’t’s Letter dated Nov. 17, 2020 at 1, ECF No. 66.) Nonetheless, on November
10, the parties submitted a joint letter requesting an adjournment of at least 90 days of
the previously established December 15 trial date in this action. (Def.’s Letter dated
Nov. 10 at 1, ECF No. 62.) The asserted reason for the requested adjournment was that
on November 5, the government had started producing “nearly 450 files of electronic
discovery,” the “bulk” of which had not been previously disclosed to the defense. (/d.)

One week later, the government wrote to the Court that “[i]n the course of
preparing for trial, the government discovered that [its] representations” that it had
“completed its production of Rule 16 discovery ... were inaccurate.” (Gov’t’s Letter
dated Nov. 17, 2020 at 1, ECE No. 66.) Specifically, the government wrote that during
the week of November 2 it realized that certain screenshots of messages between
Hossain and the confidential sources (“CSes”) had never been produced. (Id. at 1-2.) It
promptly produced them and undertook to determine whether there were additional
materials that should have been produced, including videos of the CSes’ phones
showing text messages between them and Hossain as well as surveillance and reports
and other materials. (Id. at 2-3.) The government wrote that it “sincerely regrets its
mistakes, and continues to be committed to taking all necessary steps to correct them.”
(Ud. at 3.)

Although the Court has no reason whatsoever to conclude that the government
purposefully failed to make these disclosures, the fact remains that it has not lived up to
its repeated — perhaps reflexive --representations of compliance with all of its discovery
obligations. In light of this failure, the Court sees fit to forcefully remind the
government that its duty to do so is of paramount importance. As recently as last
month, Congress underscored the importance of prosecutorial compliance with
discovery obligations in enacting the Due Process Protections Act. See Due Process
Protections Act, Pub. L. No. 116-182, 134 Stat. 894 (2020). Congress was concerned about
“inadequate safeguards in Federal law” to ensure prosecutorial compliance with
disclosure obligations. See, e.g., 166 CONG. REC. H4,582-83 (daily ed. Sept. 21, 2020)
(statement of Rep. Jackson Lee). Indeed, it was so concerned that it chose to amend the
Federal Rules of Criminal Procedure itself, a process usually initiated by the U.5.
Supreme Court, not Congress. See 28 U.S.C. § 2072. The Act adds a new provision to
Federal Rule of Criminal Procedure 5 and mandates that “[ijn all criminal
proceedings . .. the judge shall issue an oral and written order to prosecution and

 
Case 1:19-cr-O0606-SHS Document 67 Filed 11/23/20 Page 9 of 10

defense counsel that confirms the disclosure obligation of the prosecutor under Brady v.
Maryland, 373 U.S. 83 (1963) and its progeny, and the possible consequences of violating
such order under applicable law.” Due Process Protections Act, Pub. L. No. 116-182, 134
Stat. 894 (2020).

In compliance with that statute and in order to make the government's disclosure
obligations pellucid, those obligations are as follows:

The Government must disclose to the defense all information “favorable
to an accused” that is “material either to guilt or to punishment” and that is
known to the Government .... This obligation applies regardless of whether
the information would itself constitute admissible evidence. The Government
shall disclose such information to the defense promptly after its existence
becomes known to the Government so that the defense may make effective use
of the information in the preparation of its case.

As part of these obligations, the Government must disclose any
information that can be used to impeach the trial testimony of a Government
witness within the meaning of Giglio v. United States, 405 U.S. 150 (1972), and
its progeny. Such information must be disclosed sufficiently in advance of trial
in order for the defendant to make effective use of it at trial or at such other
time as the Court may order.

The foregoing obligations are continuing ones and apply to materials that
become known to the Government in the future. Additionally, if information
is otherwise subject to disclosure, it must be disclosed regardless of whether
the Government credits it....

If the Government fails to comply with this Order, the Court, in addition
to ordering production of the information, may:

(1) specify the terms and conditions of such production;

(2) grant a continuance;

(3) impose evidentiary sanctions;

(4) impose sanctions on any responsible lawyer for the Government;

(5) dismiss charges before trial or vacate a conviction after trial or a guilty

plea; or

(6) enter any other order that is just under the circumstances.
See, e.g., Rule 5(f) Order, United States v. Irizarry, No. 15-CR-329-JMF (S.D.N.Y. Oct. 29,
2020), ECF No. 43.

The Court issues this reminder to ensure that the government fully understands the
importance of its obligations—especially considering a prosectttor’s unique responsibility

 
Case 1:19-cr-O0606-SHS Document 67 Filed 11/23/20 Page 10 of 10

to vindicate the principle of full and fair disclosure that remains “central to our

criminal-justice system.” United States v. Nejad, No. 18-CR-224, 2020 WL 5549931, at “1
(S.D.N.Y. Sept. 16, 2020).

Dated: New York, New York
November 23, 2020

SO ORDERED:

Jobe Mf

Sidney Hf. Stein, U.S.D,J.

10

 
